Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 29, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148811                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  MILDRED FERN CONLEY,                                                                              Bridget M. McCormack
           Plaintiff-Appellant,                                                                           David F. Viviano,
                                                                                                                      Justices

  v                                                                 SC: 148811
                                                                    COA: 310971
                                                                    Wayne CC: 11-001429-NI
  CHARTER TOWNSHIP OF BROWNSTOWN,
           Defendant-Appellee,
  and
  EDWARD JOSEPH MOISE,
           Defendant.

      _________________________________________/

         On order of the Court, the application for leave to appeal the January 16, 2014
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  cases of Hunter v Sisco (Docket No. 147335) and Hannay v Dep’t of Treasury (Docket
  No. 146763) are pending on appeal before this Court and that the decisions in those cases
  may resolve an issue raised in the present application for leave to appeal, we ORDER that
  the application be held in ABEYANCE pending the decision in those cases.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 29, 2014
           p0721
                                                                               Clerk